DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 6 are objected to because of the following informalities:  
Claim 4, could read “the container is …”.  Appropriate correction is required.
Claim 6, could read “wherein the crossbar”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 5, recites “wherein the shaft is of a uniform perimeter from a base to a tip thereof”, renders claim indefinite because it is unclear which structure encompassed by such limitation?
	Notes: claim 12 is a duplication of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geddie (4681244).

Regarding claims 1, 12, Gaddie discloses a beverage dispensing ring toss headwear (fig.1), comprising: a helmet (helmet 2); a pair of container holders (41, 44) affixed to the helmet, wherein each container holder is disposed on an opposing side of the helmet (fig.1); a crossbar secured (a portion of the elastic straps 41, 44 which insert into slots 47a, 47b of the hat, col.3, lines 44-52) to a crown of the helmet, wherein the crossbar connects to and extends between each container holder of the pair of container holders; a three-way valve (the firs gang valve having three way valves, col.2, line 27) fastened to the helmet; a first intake tube and a second intake tube, wherein a proximal end of the first intake tube and a proximal end of the second intake tube are secured to the three-way valve and each of a distal end of the first intake tube and a distal end of the second intake tube are configured to be inserted into a container disposed in each of the pair of the container holders (fig.1 and col.3, lines 15-26, col.4, lines 18-34); wherein each of the first intake tube and the second intake tube are in fluid communication with the three-way valve and a container disposed in each of the pair of the container holders (fig.1); a flow restrictor (54c-57c, col.4, lines 31-34) disposed within the first intake tube; an output tube secured to the three-way valve at a proximal end of the output tube, wherein the output tube is in fluid communication with the three-way valve, wherein a distal end of the output tube is configured to be engaged by the mouth of a user so as to apply a suctional force to the output tube (col.5, lines 20-24, 57-59); a shaft affixed to the crossbar (element 45 attached to element 44; wherein element 45 extending upward from the headband and bill of the helmet), wherein the shaft extends upward from the helmet.
Regarding claim 2, Gaddie discloses the beverage dispensing ring toss headwear of claim 1, wherein the helmet has a bill (fig.1).
Regarding claim 4, Gaddie discloses the beverage dispensing ring toss headwear of claim 1, wherein the container is removably secured within each of the container holders of the pair of container holders (col.3, lines 53-55).
Regarding claim 5, Gaddie discloses the beverage dispensing ring toss headwear of claim 1, wherein the shaft is of a uniform perimeter from a base to a tip thereof (see the structure of element 45 extending upward from the bill of the helmet).
Regarding claim 6, Gaddie discloses the beverage dispensing ring toss headwear of claim 1, wherein the crossbar is secured to the helmet, wherein the crossbar connects to and extends between each container holder of the pair of container holders (fig.1-2 shows elements 44 and 41 attached together and extending from side to side of the helmet).
Regarding claim 8, Gaddie discloses the beverage dispensing ring toss headwear of claim 1, further comprising a stopper disposed along the output tube, configured to prevent liquid from flowing through the distal end thereof (col.5, lines 55-59).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gaddie (4681244).
Regarding claim 3, Gaddie discloses a flow restrictor (54c-57c, col.4, lines 31-34) on each tubes 54-57 and col.6, lines 18-32 states the rate of flow of various liquids from their containers is controlled by adjusting the valves in the usual way, thus determining the exact composition of the final mixed drink; but Gaddie does not disclose wherein the flow restrictor restricts a flow of liquid from the first intake tube 25 percent relative to the flow of liquid from the second intake tube.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different rate of flow of the liquids in order to achieve an optimal configuration, since discovering an optimum value of a result effective variable involves only routine skill in the art.  In this case, to determining the exact composition of the final mixed drink as user desired.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gaddie (4681244) in view of Nelson (4739905).

Regarding claim 7, The beverage dispensing ring toss headwear of claim 6, wherein each container holder of the pair of container holders;  but Gaddie does not disclose an elongated longitudinal support member, a base and a ring member, wherein the elongated longitudinal support member extends perpendicularly downward from the crossbar, wherein the base is affixed to a terminal end of an elongated longitudinal support member and the ring member is affixed to the elongated longitudinal support member between the base member and the crossbar.  However, Nelson teaches a similar a beverage dispensing device (fig.1-2); wherein fig.2 shows having two cups 14, each cup having a base 15 and vertical 19 and elongate 17(ring) to form a cup for holding a container.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the cup holder and/or claimed for the system of Gaddie as taught by Nelson in order to provide better holding the container. 

 Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gaddie (4681244) in view of Porcello (3150380).
Regarding claim 10, Gaddie does not disclose a pair of straps extending downward from a pair of opposing sides of the helmet; a fastener is disposed on each distal end of each strap of the pair of straps.  However, Porcello teaches a similar headwear (fig.1) having a dome shape 17, a perimeter 17a element 11 attached to the headwear, wherein a pair of chin straps 46 and 46a are detachably together by a buckle 48 for retaining the headwear to the user head.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide a pair of chin straps and a buckle for the headwear of Gaddie as taught by Porcello in order to provide retention the headwear to user head.

 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732